            Case 3:20-cr-00294-IM      Document 23       Filed 05/07/21          Page 1 of 5




Andrew M. Kohlmetz, OSB #955418
The Law Office of Andrew M. Kohlmetz, LLC
741 SW Lincoln Street
Portland, OR 97201
Tel: (503) 265-8307
Email: andy@portlandfederaldefense.com



                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION



UNITED STATES OF AMERICA,                       )    Case No. 3:20-CR-00294-IM
                                                )
                Plaintiff,                      )
                                                )    DECLARATION OF ANDREW M.
       vs.                                      )    KOHLMETZ IN SUPPORT OF
                                                )    DEFENDANT’S THIRD UNOPPOSED
JOSEPH JAMES YBARRA,                            )    MOTION TO CONTINUE/RESET TRIAL
                                                )    DATE AND WAIVER OF SPEEDY
                Defendant.                      )    TRIAL
                                                )


       The undersigned, Andrew M. Kohlmetz, CJA appointed counsel for the defendant herein,

hereby swears and affirms under penalty of perjury that the following is true and correct:

       1)       I am an attorney licensed to practice in the State of Oregon and admitted to

practice before this Court.

       2)       I was appointed counsel for defendant in this prosecution pursuant to the Criminal

Justice Act, 18 U.S.C. 3006A by Order of the Honorable Youlee Y. You dated August 6, 2020.

       3)       I make this Declaration in support of the concurrently filed Third Unopposed

Motion to Continue/Reset Trial Date and Waiver of Speedy Trial.




 DECLARATION IN SUPPORT OF DEFENDANT’S THIRD UNOPPOSED MOTION TO CONTINUE/RESET
                                  TRIAL DATE - 1
                                                           The Law Office of Andrew M. Kohlmetz, LLC
                                                                                 741 SW Lincoln Street
                                                                                   Portland, OR 97201
                                                                                       (503) 265-8307
            Case 3:20-cr-00294-IM       Document 23       Filed 05/07/21          Page 2 of 5




       4)       The defendant was arrested and made his first appearance on a Complaint on July

22, 2020. He was ordered detained at that appearance and, has remained detained on this case

since that time for a total of 290 days through May 7, 2021.

       5)       The defendant was arraigned on the Indictment herein on August 24, 2020. He is

charged with one count of attempted arson of a federal building pursuant to 18 U.S.C. §

844(f)(1). The charge carries a mandatory five-year sentence of imprisonment upon conviction.

       6)       From the date of his Indictment arraignment, through his first waiver of speedy

trial rights filed on October 12, 2020, 50 days have tolled under the Speedy Trial Act. 18 U.S.C.

§ 3161(c)(1).

       7)       I received a single discovery production on October 7, 2020. It consists of

approximately 35 pages of reports as well as a number of surveillance videos depicting the

alleged scene and criminal acts. This discovery production also contains audio-taped interviews

of the defendant.

       8)       Based on my review of the discovery and conversations with my client, I have

been and continue to utilize the services of a defense investigator to assist me in both a factual as

well as a mitigation investigation. Although indicted as a discrete event, the acts underlying the

defendant’s criminal prosecution arose out a chaotic and turbulent night of protest activity

outside the federal courthouse. Based upon an ongoing defense investigation I have a good faith

belief that the government is in possession of additional relevant discovery materials pertinent to

these charges including additional video surveillance, and reports which may document

additional witnesses to Mr. Ybarra’s alleged actions on the evening leading up to his arrest. I

intend to confer with AUSA Singh in this regard.


 DECLARATION IN SUPPORT OF DEFENDANT’S THIRD UNOPPOSED MOTION TO CONTINUE/RESET
                                  TRIAL DATE - 2
                                                            The Law Office of Andrew M. Kohlmetz, LLC
                                                                                  741 SW Lincoln Street
                                                                                    Portland, OR 97201
                                                                                        (503) 265-8307
            Case 3:20-cr-00294-IM      Document 23        Filed 05/07/21          Page 3 of 5




       9)       I also know from the defense investigation that there are numerous witnesses to

the alleged acts of the defendant both immediately prior to and during the events that have given

rise to the charges herein. I know that that there are additional relevant video and audio

recordings of the protest activities in the hours prior to and during the alleged criminal conduct

herein. My investigator and I have screened some such videos and intend to screen additional

video evidence in an attempt to locate footage relevant to the defendant and his case. Many of

the witnesses are and may be identifiable, both through public records – such as records of arrest

or prosecution, as well as through open-source investigation – such as public social media

postings and commentary pertaining to the protests. My investigator continues to attempt to

identify and interview witnesses to the events related to the defendant’s charges.

       10)      Based on my review of the discovery, the defense investigation, and

conversations with my client, I believe that the defendant was likely, at the time of the alleged

offense, suffering from one or more mental health conditions. I am working with an expert in this

regard. This work was complicated and delayed by a number of factors including COVID-19

related-restrictions on personal contact and interviews, defendant’s custodial location at the

NORCOR facility some 75 miles from Portland, and the need to procure a variety of out-of-state

records pertaining to the client.

       11)      The defense case preparation has also been hampered by Mr. Ybarra’s mental

state. For two significant periods since my representation Mr. Ybarra has exhibited symptoms of

mental illness significant enough that his ability to aid and assist in his defense became subject to

question. Most likely as a result of a serious mental illness, he has also proven to be somewhat

incapable of providing accurate historical information relating to his personal history.


 DECLARATION IN SUPPORT OF DEFENDANT’S THIRD UNOPPOSED MOTION TO CONTINUE/RESET
                                  TRIAL DATE - 3
                                                            The Law Office of Andrew M. Kohlmetz, LLC
                                                                                  741 SW Lincoln Street
                                                                                    Portland, OR 97201
                                                                                        (503) 265-8307
           Case 3:20-cr-00294-IM        Document 23        Filed 05/07/21           Page 4 of 5




         12)   The defense expert recently completed and provided me a draft comprehensive

report of psychological evaluation for my review. I am currently in the process of reviewing that

report. I need to review it with the defendant and then again with the expert before the report is

finalized. Based on my review of the draft report I believe it contains significant information

regarding the defendant’s mental health and personal history some of which is relevant to trial

and mitigation purposes. It is my intent, once the report is fully reviewed and finalized, to

disclose it to the prosecution sufficiently in advance of trial so that the parties can both

adequately prepare for trial, but also conduct meaningful plea negotiations.

         13)   The defense requires additional time to prepare this case both for trial and for

potential pre-trial negotiations for the following reasons: The need to continue to review and

analyze the discovery received to date; the need to review and analyze relevant video and audio

evidence relating to the events in question; the defense need to continue to conduct an

appropriate factual investigation into the charges; the defense need to conclude the evaluation of

the defendant’s mental state and finalize a report thereon, and, the defense need to conclude its

mitigation investigation into the defendant’s past.

         14)   I have discussed the proposed continuance and the reasons therefore with my

client. He agrees to the requested continuance and consents to a finding of excludable delay for

purposes of the Speedy Trial Act between the current trial date and the next date selected for

trial.




///
 DECLARATION IN SUPPORT OF DEFENDANT’S THIRD UNOPPOSED MOTION TO CONTINUE/RESET
                                  TRIAL DATE - 4
                                                              The Law Office of Andrew M. Kohlmetz, LLC
                                                                                    741 SW Lincoln Street
                                                                                      Portland, OR 97201
                                                                                          (503) 265-8307
         Case 3:20-cr-00294-IM      Document 23     Filed 05/07/21           Page 5 of 5




       15)    I have conferred with AUSA Parakram Singh and he has no objection to the

instant motion.




       RESPECTFULLY SUBMITTED this 7th day of May, 2021.




                                                 Andrew M. Kohlmetz, OSB 955418
                                                 Attorney for Defendant Ybarra




 DECLARATION IN SUPPORT OF DEFENDANT’S THIRD UNOPPOSED MOTION TO CONTINUE/RESET
                                  TRIAL DATE - 5
                                                       The Law Office of Andrew M. Kohlmetz, LLC
                                                                             741 SW Lincoln Street
                                                                               Portland, OR 97201
                                                                                   (503) 265-8307
